UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/15 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus MLP Fund August 31, 2015 (Unaudited) Common Stocks15.3% Shares Value ($) Energy8.5% Kinder Morgan 42,040 1,362,516 Plains GP Holdings, Cl. A 28,644 561,136 Real Estate5.8% InfraREIT 46,231 a Utilities1.0% NiSource 13,250 Total Common Stocks (cost $4,229,067) Master Limited Partnerships67.3% Energy65.6% Buckeye Partners LP 11,295 b 795,394 Cheniere Energy Partners LP 46,887 b 1,394,419 Columbia Pipeline Partners LP 31,002 b 614,770 Cone Midstream Partners LP 88,775 b 1,014,698 Energy Transfer Equity LP 46,928 b 1,316,330 Enterprise Products Partners LP 42,453 1,193,354 MPLX LP 14,178 703,512 NuStar Energy LP 5,521 288,086 NuStar GP Holdings LLC 27,876 925,483 Plains All American Pipeline LP 8,137 293,420 Southcross Energy Partners LP 42,624 319,680 Tallgrass Energy GP LP 67,122 1,919,689 Tallgrass Energy Partners LP 28,095 1,328,332 Valero Energy Partners LP 37,886 1,963,631 Western Gas Equity Partners LP 12,418 659,396 Western Gas Partners LP 1,337 78,656 Materials1.7% Westlake Chemical Partners LP 20,082 Total Master Limited Partnerships (cost $17,136,079) Number of Warrants2.6% Warrants Value ($) Energy Kinder Morgan (5/25/17) (cost $1,649,945) 435,935 c Other Investment16.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,726,414) 3,726,414 d Total Investments (cost $26,741,505) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETFExchange-Traded Fund LLCLimited Liability Company LPLimited Partnership a Investment in real estate investment trust. b Held by a broker as collateral for open short positions. c Non-income producing security. d Investment in affiliated money market mutual fund. At August 31, 2015, net unrealized depreciation on investments was $3,689,792 of which $231,194 related to appreciated invest securities and $3,920,986 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal in tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) Value (%) Energy 76.7 Money Market Investment 16.5 Real Estate 5.8 Materials 1.7 Utilities 1.0 Based on net assets. STATEMENT OF SECURITIES SOLD SHORT Dreyfus MLP Fund August 31, 2015 (Unaudited) Common Stocks11.6% Shares Value ($) Exchange-Traded Funds11.6% iShares 20+ Year Treasury Bond ETF 14,228 1,727,564 iShares U.S. Real Estate ETF 7,182 506,187 SPDR Barclays High Yield Bond ETF 10,347 382,943 Total Securities Sold Short (proceeds $2,712,237) ETFExchange-Traded Funds Portfolio Summary (Unaudited) Value (%) Exchange-Traded Funds Based on net assets. The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 3,448,910 - - Limited Partnership Interests+ 15,201,052 - - Mutual Funds 3,726,414 - - Warrants+ 579,794 - - Liabilities ($) Securities Sold Short: Exchange-Traded Funds (2,616,694 ) - - ) + See Statement of Investments for additional detailed categorizations. ++ See Statement of Securities Sold Short for additional detailed classifications. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Short Sales: The fund is engaged in short-selling which obligates the fund to replace the security borrowed by purchasing the security at current market value. The fund incurs a loss if the price of the security increases between the date of the short sale and the date on which the fund replaces the borrowed security. The fund realizes a gain if the price of the security declines between those dates. Until the fund replaces the borrowed security, the fund will maintain daily a segregated account with a broker or custodian of permissible liquid assets sufficient to cover its short positions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Select Managers Small Cap Value Fund August 31, 2015 (Unaudited) Common Stocks97.2% Shares Value ($) Automobiles & Components1.5% American Axle & Manufacturing Holdings 18,800 a 379,760 Dana Holding 57,430 1,007,322 Gentherm 32,800 a 1,495,352 Horizon Global 12,808 a 133,972 Modine Manufacturing 178,630 a 1,586,234 Motorcar Parts of America 51,700 a 1,648,713 Superior Industries International 98,320 1,877,912 Thor Industries 22,227 1,213,150 Winnebago Industries 128,830 b 2,638,439 Banks14.0% Atlantic Coast Financial 159,290 a,b 844,237 Banc of California 34,890 432,287 Bancorp 113,300 a 831,622 Bank of Hawaii 44,680 b 2,772,841 BankUnited 126,675 4,514,697 BBCN Bancorp 95,891 1,395,214 BofI Holding 6,600 a,b 764,544 Boston Private Financial Holdings 136,755 1,627,385 Brookline Bancorp 29,340 309,537 Bryn Mawr Bank 50,990 1,513,383 Cathay General Bancorp 16,435 486,969 CenterState Banks 78,865 1,089,914 City Holding 35,350 b 1,683,367 Columbia Banking System 201,107 6,095,553 Commerce Bancshares 28,565 b 1,279,998 Community Bank System 44,345 b 1,581,343 Customers Bancorp 76,890 a 1,884,574 CVB Financial 115,180 1,871,675 Dime Community Bancshares 105,100 1,789,853 Eagle Bancorp 72,266 a 3,028,668 East West Bancorp 36,669 1,481,794 Essent Group 16,280 a 436,141 F.N.B. 30,265 380,128 First Financial Bancorp 107,540 1,983,038 First Merchants 31,112 809,534 First Niagara Financial Group 484,120 4,478,110 FirstMerit 111,499 2,002,522 Great Southern Bancorp 28,790 1,159,373 Hancock Holding 49,092 1,378,503 Heritage Financial 49,428 875,864 Huntington Bancshares 203,580 2,221,058 IBERIABANK 109,018 6,639,196 Independent Bank 131,540 5,957,447 Investors Bancorp 117,313 1,381,947 Lakeland Financial 46,360 1,904,932 MB Financial 167,432 5,515,210 Nationstar Mortgage Holdings 48,600 a,b 812,592 NMI Holdings, Cl. A 112,920 a 939,494 PacWest Bancorp 101,526 4,329,069 Popular 48,200 a 1,415,152 Radian Group 92,300 1,659,554 Renasant 34,815 1,091,102 Signature Bank 10,120 a 1,350,919 South State 54,012 4,059,002 Southside Bancshares 64,197 1,671,690 Square 1 Financial, Cl. A 17,450 a 439,915 Sterling Bancorp 61,785 866,843 Stock Yards Bancorp 21,110 743,916 TCF Financial 88,850 1,378,952 Texas Capital Bancshares 47,770 a 2,572,892 TriCo Bancshares 56,440 1,339,886 TrustCo Bank 232,233 1,374,819 Trustmark 26,700 614,901 Umpqua Holdings 74,150 1,239,046 Union Bankshares 42,741 1,008,688 United Financial Bancorp 64,690 811,859 Westamerica Bancorporation 10,300 b 464,942 Wilshire Bancorp 182,840 1,952,731 WSFS Financial 59,970 1,650,974 Capital Goods10.9% AAON 56,560 1,169,661 Actuant, Cl. A 23,766 509,543 Aerojet Rocketdyne Holdings 59,800 a 1,230,086 Aerovironment 31,050 a 746,752 Albany International, Cl. A 23,090 736,571 Allied Motion Technologies 18,348 348,979 Allison Transmission Holdings 43,510 1,244,386 American Woodmark 7,000 a 463,960 Beacon Roofing Supply 18,170 a 658,662 Briggs & Stratton 62,670 1,252,147 Carlisle 13,650 1,374,555 Chicago Bridge & Iron Co. 25,840 b 1,144,195 Columbus McKinnon 70,170 1,333,932 DigitalGlobe 67,000 a 1,545,020 EMCOR Group 29,900 1,378,091 EnerSys 93,825 b 5,016,823 Franklin Electric 25,778 755,038 FreightCar America 101,570 2,188,834 Generac Holdings 21,100 a,b 652,412 Gibraltar Industries 27,341 a 448,119 Global Brass & Copper Holdings 33,585 659,609 Graco 23,950 1,652,310 Granite Construction 19,625 677,062 Great Lakes Dredge and Dock 179,460 a 996,003 H&E Equipment Services 66,330 1,373,694 Harsco 140,830 1,627,995 Hexcel 122,217 5,898,193 Hillenbrand 165,640 4,465,654 Houston Wire & Cable 42,060 321,338 Hyster-Yale Materials Handling 7,630 463,599 ITT 24,630 921,408 KBR 101,340 1,767,370 KEYW Holding 155,530 a,b 1,306,452 LSI Industries 14,830 140,737 Lydall 32,321 a 877,838 Manitowoc 80,250 b 1,370,670 Meritor 71,210 a 900,806 Mueller Water Products, Cl. A 391,850 3,507,058 National Presto Industries 7,125 b 584,606 Orion Marine Group 74,138 a 532,311 Owens Corning 38,200 1,691,878 Ply Gem Holdings 167,880 a 2,283,168 Quanex Building Products 26,895 482,765 RBC Bearings 20,600 a 1,274,316 Regal Beloit 78,447 5,230,062 Spirit AeroSystems Holdings, Cl. A 48,510 a 2,479,346 Standex International 16,295 1,303,926 Sun Hydraulics 22,500 725,850 Teledyne Technologies 15,075 a 1,475,993 The Greenbrier Companies 32,170 1,341,489 Toro 7,585 540,811 TriMas 127,740 a 2,329,978 Trinity Industries 43,000 1,160,570 Triumph Group 24,242 b 1,197,312 Tutor Perini 179,340 a 3,174,318 Twin Disc 30,580 427,814 Valmont Industries 6,800 b 722,772 Woodward 49,698 2,266,229 Commercial & Professional Services7.2% ABM Industries 172,123 5,509,657 Acacia Research 67,550 b 643,076 ACCO Brands 116,005 a 881,638 Brady, Cl. A 19,625 430,965 CBIZ 116,941 a 1,140,175 CDI 50,286 514,426 CEB 24,900 1,783,338 Civeo 143,555 279,932 Clean Harbors 29,800 a 1,463,776 Covanta Holding 195,040 3,861,792 Deluxe 33,570 1,947,396 G&K Services, Cl. A 11,035 746,076 Huron Consulting Group 68,740 a 4,976,089 Kelly Services, Cl. A 42,160 609,212 Korn/Ferry International 30,578 1,041,792 Matthews International, Cl. A 109,965 5,584,023 McGrath RentCorp 106,490 2,731,468 MSA Safety 101,036 4,595,117 Multi-Color 28,990 1,910,151 Pitney Bowes 79,232 1,569,586 R.R. Donnelley & Sons 88,980 b 1,396,986 Steelcase, Cl. A 480,639 8,473,665 Tetra Tech 59,362 1,542,225 UniFirst 16,390 1,776,840 US Ecology 8,855 442,396 Consumer Durables & Apparel2.0% Columbia Sportswear 3,790 232,592 Crocs 50,770 a 747,842 CSS Industries 33,540 888,139 G-III Apparel Group 5,395 a 374,035 Helen of Troy 4,385 a 373,339 Iconix Brand Group 32,968 a 457,925 iRobot 12,100 a,b 354,530 M/I Homes 130,860 a 3,268,883 Nautilus 22,345 a 341,432 Skullcandy 178,100 a 1,250,262 Standard Pacific 40,890 a 345,521 Steven Madden 27,900 a 1,139,994 TRI Pointe Group 93,020 a 1,291,118 UCP, Cl. A 89,895 a 732,644 Unifi 70,260 a 2,039,648 Vera Bradley 82,300 a,b 890,486 Wolverine World Wide 25,550 688,573 Consumer Services2.5% American Public Education 55,570 a 1,218,650 Bloomin' Brands 52,930 1,095,652 Bob Evans Farms 19,990 903,348 Capella Education 35,310 1,721,362 Cheesecake Factory 37,650 2,043,266 Darden Restaurants 4,360 296,524 Del Taco Restaurants 55,970 a,b 710,259 DeVry Education Group 46,470 1,215,655 Houghton Mifflin Harcourt 50,200 a 1,133,516 Interval Leisure Group 84,850 1,702,091 Jamba 85,900 a,b 1,187,138 LifeLock 155,300 a,b 1,312,285 Marriott Vacations Worldwide 5,475 388,780 Ruth's Hospitality Group 50,284 808,567 SeaWorld Entertainment 171,530 b 3,053,234 Steiner Leisure 14,900 a 948,683 Diversified Financials5.0% Ares Capital 143,459 2,262,348 Artisan Partners Asset Management, Cl. A 32,100 1,311,927 Cowen Group, Cl. A 312,600 a 1,653,654 Encore Capital Group 231,232 a,b 9,394,956 Evercore Partners, Cl. A 109,773 5,749,910 Fifth Street Finance 83,723 547,548 First Cash Financial Services 47,900 a 1,976,833 FNFV Group 193,130 a 2,794,591 Gain Capital Holdings 112,559 929,737 Green Dot, Cl. A 82,800 a 1,464,732 Janus Capital Group 57,794 b 859,975 New Mountain Finance 54,338 b 804,202 Piper Jaffray 6,915 a 289,462 Stifel Financial 138,787 a 6,467,475 Virtus Investment Partners 963 110,803 Voya Financial 18,170 782,764 Waddell & Reed Financial, Cl. A 29,191 1,140,492 Westwood Holdings 9,780 542,888 Energy2.9% Aegean Marine Petroleum Network 99,600 842,616 Atwood Oceanics 40,365 b 771,375 Clayton Williams Energy 9,085 a,b 462,245 Core Laboratories 8,600 b 994,848 Delek US Holdings 33,900 1,042,764 Dorian LPG 25,075 a 330,488 Dril-Quip 3,310 a 228,191 Era Group 98,090 a 1,657,721 GulfMark Offshore, Cl. A 20,468 b 184,826 Helix Energy Solutions Group 78,300 a,b 544,185 ION Geophysical 187,870 a 97,692 Laredo Petroleum 164,376 a,b 1,674,991 McDermott International 78,220 a,b 397,358 Newpark Resources 131,900 a 966,827 Oasis Petroleum 8,600 a 95,976 Oil States International 113,898 a 3,231,286 PBF Energy 44,600 1,334,432 PDC Energy 23,510 a 1,320,792 RSP Permian 75,733 a,b 1,813,048 Stone Energy 80,877 a 458,573 TETRA Technologies 144,690 a 1,112,666 Tidewater 40,831 b 732,100 Triangle Petroleum 96,098 a,b 388,236 Ultra Petroleum 143,760 a,b 1,224,835 Whiting Petroleum 16,355 a 316,142 Exchange-Traded Funds.6% iShares Russell 2000 ETF 40,439 b Food & Staples Retailing.4% Andersons 37,550 1,328,519 Fresh Market 15,400 a 331,562 SpartanNash 25,672 726,518 Village Super Market, Cl. A 16,900 469,651 Food, Beverage & Tobacco1.4% Calavo Growers 5,820 339,015 Lancaster Colony 47,063 4,462,984 National Beverage 53,300 a 1,408,186 Pinnacle Foods 19,335 866,981 Sanderson Farms 8,475 b 585,114 Snyder's-Lance 37,100 1,252,867 TreeHouse Foods 22,865 a,b 1,814,795 Health Care Equipment & Services3.8% Accuray 130,690 a,b 900,454 Addus HomeCare 37,510 a 1,078,037 Air Methods 90,067 a,b 3,373,009 Allscripts Healthcare Solutions 189,315 a 2,606,867 Amsurg 3,880 a 304,270 Anika Therapeutics 77,892 a 2,758,156 CorVel 14,960 a 449,249 Cynosure, Cl. A 43,300 a 1,370,012 Derma Sciences 153,065 a 892,369 Globus Medical, Cl. A 13,070 a 319,169 HealthSouth 37,000 1,579,900 Hill-Rom Holdings 9,274 490,038 IPC Healthcare 1,856 a 147,366 Kindred Healthcare 213,483 4,286,739 Merit Medical Systems 25,801 a 586,973 Molina Healthcare 46,270 a 3,451,279 Natus Medical 9,035 a 367,544 NuVasive 9,360 a 493,459 Patterson 27,650 1,267,200 PharMerica 11,370 a 372,026 Providence Service 34,200 a 1,533,186 STERIS 2,440 156,282 Team Health Holdings 4,555 a 267,561 WellCare Health Plans 5,465 a 495,512 Household & Personal Products.4% Elizabeth Arden 41,660 a,b 459,510 HRG Group 55,605 a 716,192 Nu Skin Enterprises, Cl. A 24,809 b 1,133,275 WD-40 13,550 1,134,677 Insurance4.8% American Equity Investment Life Holding 102,830 2,494,656 American Financial Group 20,230 1,397,084 Assurant 19,120 1,421,572 Endurance Specialty Holdings 21,700 1,383,375 Federated National Holding Company, Cl. C 55,400 1,213,814 First American Financial 153,895 5,980,360 FNF Group 13,445 489,532 Greenlight Capital Re, Cl. A 44,300 a 1,129,650 HCC Insurance Holdings 7,098 548,462 Horace Mann Educators 128,240 4,260,133 Infinity Property & Casualty 15,200 1,174,656 Maiden Holdings 109,400 b 1,567,702 Navigators Group 23,790 a 1,809,230 Primerica 101,040 4,293,190 RLI 22,000 1,146,420 Stewart Information Services 77,943 3,019,512 Symetra Financial 45,690 1,437,864 The Hanover Insurance Group 15,438 1,218,059 Validus Holdings 29,101 1,288,592 Materials5.9% American Vanguard 151,290 2,021,234 AptarGroup 20,090 1,353,262 Avery Dennison 52,960 3,075,917 Century Aluminum Company 37,070 a,b 207,592 Chemtura 57,740 a 1,570,528 Clearwater Paper 9,879 a 553,817 Cliffs Natural Resources 741,680 b 2,944,470 Crown Holdings 51,210 a 2,538,480 Cytec Industries 78,568 5,829,746 Ferro 203,080 a 2,497,884 FutureFuel 72,200 727,776 Glatfelter 70,600 1,275,036 Greif, Cl. A 27,976 819,137 Haynes International 13,810 527,818 Intrepid Potash 165,510 a 1,309,184 Kaiser Aluminum 45,932 3,838,996 Koppers Holdings 63,498 1,320,758 Kraton Performance Polymers 34,160 a 721,118 Materion 51,720 1,601,251 Mercer International 66,975 766,864 Nevsun Resources 235,350 708,403 Olympic Steel 35,545 460,308 PolyOne 202,252 6,567,122 Rayonier Advanced Materials 189,000 1,288,980 Resolute Forest Products 49,300 a,b 497,437 Sonoco Products 25,784 1,013,827 Media1.6% Cinemark Holdings 38,800 1,379,340 Crown Media Holdings, Cl. A 56,900 a 304,415 E.W. Scripps, Cl. A 72,800 1,275,456 Manchester United, Cl. A 59,240 a,b 1,052,695 Media General 71,173 a 836,283 Meredith 104,939 b 4,955,220 New Media Investment Group 87,141 1,300,144 World Wrestling Entertainment, Cl. A 61,500 b 1,233,690 Pharmaceuticals, Biotech & Life Sciences2.7% ACADIA Pharmaceuticals 3,120 a 114,286 Affymetrix 100,770 a 940,184 Albany Molecular Research 22,500 a 448,650 Amarin, ADR 292,800 a,b 647,088 BioDelivery Sciences International 100,680 a,b 679,590 Cambrex 46,160 a 2,206,910 Cempra 3,795 a 130,548 Charles River Laboratories International 98,516 a 6,786,768 Conatus Pharmaceuticals 37,795 a,b 148,534 Concert Pharmaceuticals 122,838 a,b 1,913,816 Depomed 5,475 a 147,442 Flamel Technologies, ADR 132,654 a 2,938,286 Fluidigm 21,800 a 265,742 Genocea Biosciences 11,545 a 134,268 Lannett Company 30,576 a,b 1,466,119 MacroGenics 6,325 a 166,664 PAREXEL International 7,840 a 515,245 POZEN 64,985 a,b 567,319 PTC Therapeutics 2,275 a 86,882 Relypsa 4,135 a 94,940 ZS Pharma 2,275 a 116,389 Real Estate3.7% Alexander & Baldwin 7,170 242,561 AV Homes 64,235 a 908,283 Chatham Lodging Trust 52,100 c 1,195,695 Communications Sales & Leasing 36,600 735,660 Corporate Office Properties Trust 188,503 c 3,964,218 DiamondRock Hospitality 33,385 c 392,608 Equity Commonwealth 34,800 a,c 894,012 FelCor Lodging Trust 136,400 c 1,100,748 First Potomac Realty Trust 68,001 c 714,690 Hersha Hospitality Trust 79,597 c 1,945,351 Highwoods Properties 6,410 c 243,195 iStar 163,198 a,c 2,035,079 LaSalle Hotel Properties 76,742 c 2,414,303 Lexington Realty Trust 142,100 c 1,146,747 Medical Properties Trust 113,887 c 1,329,061 New Senior Investment Group 253,258 2,884,610 Newcastle Investment 225,550 c 1,105,195 Outfront Media 50,865 c 1,151,075 Parkway Properties 116,533 c 1,845,883 Ramco-Gershenson Properties Trust 39,942 c 619,101 RE/MAX Holdings, Cl. A 18,500 678,580 Sovran Self Storage 5,400 c 484,542 Sun Communities 3,705 c 241,603 Sunstone Hotel Investors 30,280 c 418,772 Retailing4.5% Asbury Automotive Group 6,410 a 516,454 Ascena Retail Group 309,320 a 3,733,492 Big Lots 75,850 b 3,640,041 DSW, Cl. A 73,853 2,192,695 Express 76,264 a 1,555,786 Genesco 19,457 a 1,165,280 GNC Holdings, Cl. A 27,970 1,308,996 Haverty Furniture 53,470 1,235,692 Lithia Motors, Cl. A 41,478 4,421,555 Lumber Liquidators Holdings 35,131 a,b 530,829 Men's Wearhouse 65,184 3,679,637 New York & Co. 61,280 a 161,166 Office Depot 108,888 a 863,482 Outerwall 30,788 b 1,896,541 Pier 1 Imports 163,230 b 1,661,681 Rent-A-Center 33,790 908,613 Select Comfort 60,459 a 1,472,177 Shutterfly 31,500 a 1,224,090 Sonic Automotive, Cl. A 61,346 1,319,552 The Children's Place 17,600 1,054,592 Zumiez 23,028 a 536,783 Semiconductors & Semiconductor Equipment3.1% Amkor Technology 150,280 a 811,512 Applied Micro Circuits 94,130 a 550,660 Axcelis Technologies 643,630 a 2,098,234 Brooks Automation 41,430 430,043 Cabot Microelectronics 42,260 a 1,833,239 CEVA 31,530 a 606,952 ChipMOS Technologies 41,700 775,203 Cypress Semiconductor 90,565 a 905,650 Entegris 34,225 a 469,909 FormFactor 113,150 a,b 752,447 Intersil, Cl. A 15,510 163,475 MA-COM Technology Solutions Holdings 33,200 a,b 979,732 Mellanox Technologies 25,090 a 1,014,640 Microsemi 149,883 a 4,760,284 MKS Instruments 8,175 275,498 Rambus 172,880 a 2,321,778 Rudolph Technologies 33,000 a 421,080 Silicon Laboratories 8,175 a 355,449 Teradyne 79,495 1,434,090 Ultratech 98,890 a 1,700,908 Veeco Instruments 37,300 a 860,511 Xcerra 93,257 a 583,789 Software & Services6.2% ACI Worldwide 7,080 a 151,016 Acxiom 107,500 a 2,253,200 American Software, Cl. A 67,700 620,132 AVG Technologies 61,500 a 1,422,495 Bankrate 78,330 a,b 772,334 Blackbaud 3,625 207,133 Booz Allen Hamilton Holdings 195,200 5,211,840 Cadence Design Systems 68,610 a,b 1,373,572 Cass Information Systems 28,618 1,379,388 Computer Services 14,993 614,713 Comverse 120,458 a 2,269,429 Convergys 130,200 2,942,520 CoreLogic 65,030 a 2,467,888 Covisint 184,100 a 497,070 DST Systems 22,110 2,264,506 Epiq Systems 61,600 783,552 Fair Isaac 5,230 447,531 FalconStor Software 535,622 a 921,270 Gigamon 16,900 a 384,982 Heartland Payment Systems 17,150 1,021,797 Jack Henry & Associates 26,200 1,780,552 Lionbridge Technologies 171,200 a 912,496 MAXIMUS 6,915 418,703 Mentor Graphics 14,555 376,101 MoneyGram International 87,060 a 760,904 Monotype Imaging Holdings 30,550 647,049 NeuStar, Cl. A 149,300 a,b 4,172,935 Nuance Communications 117,650 a 1,937,695 Rovi 112,590 a,b 1,246,371 SeaChange International 110,520 a 667,541 Silver Spring Networks 86,200 a 999,920 SS&C Technologies Holdings 4,135 280,105 Syntel 36,780 a 1,634,871 Unwired Planet 707,544 a 544,809 VeriFone Systems 29,960 a 935,950 Verint Systems 49,478 a 2,638,669 Technology Hardware & Equipment8.0% ADTRAN 39,730 636,475 Anixter International 92,375 a 5,880,593 ARRIS Group 77,880 a 2,057,590 Aviat Networks 509,528 a 591,052 Avid Technology 93,000 a 772,830 Avnet 29,620 1,255,888 Badger Meter 24,025 b 1,400,417 Belden 76,386 3,849,091 Black Box 36,895 568,183 Brocade Communications Systems 104,780 1,115,907 Ciena 78,530 a,b 1,755,931 Cognex 19,500 693,420 Comtech Telecommunications 62,000 1,654,160 CTS 35,736 673,624 Dolby Laboratories, Cl. A 22,210 723,158 Harmonic 122,500 a 706,825 II-VI 67,930 a 1,147,338 Infinera 78,220 a 1,706,760 Ingram Micro, Cl. A 55,367 1,498,231 InvenSense 52,600 a,b 537,046 Itron 34,730 a 1,041,900 Kimball Electronics 33,970 399,147 Knowles 72,877 a,b 1,186,438 Lexmark International, Cl. A 96,810 2,902,364 Littelfuse 52,642 4,724,620 LRAD 92,140 a,b 172,302 Lumentum Holdings 18,540 365,980 Maxwell Technologies 99,900 a,b 533,466 Mercury Systems 95,290 a 1,509,394 Methode Electronics 32,100 852,897 Neonode 179,135 a,b 524,865 OSI Systems 12,110 a 884,514 Park Electrochemical 59,960 1,055,896 Plantronics 7,618 404,973 Plexus 18,932 a 720,741 Quantum 819,444 a 958,749 Rogers 48,260 a 2,686,152 ScanSource 33,277 a 1,271,181 ShoreTel 217,200 a 1,615,968 Sonus Networks 277,106 a 1,950,826 SYNNEX 22,240 1,761,186 Viavi Solutions 92,700 a 497,799 Vishay Intertechnology 417,182 4,121,758 Vishay Precision Group 25,440 a 284,674 Telecommunication Services.4% FairPoint Communications 64,800 a,b 1,060,128 Telephone & Data Systems 20,440 581,314 US Cellular 13,940 a 514,665 Vonage Holdings 227,600 a 1,263,180 Transportation1.2% Air Transport Services Group 79,858 a 725,909 Allegiant Travel 1,350 274,401 Celadon Group 71,900 1,372,571 Danaos 105,701 a 622,579 Forward Air 9,100 409,682 JetBlue Airways 12,055 a 269,068 Landstar System 25,700 1,701,340 Ryder System 22,270 1,825,472 SkyWest 14,074 223,777 Spirit Airlines 5,310 a 272,138 Swift Transportation 50,160 a 977,618 Werner Enterprises 13,445 356,158 Utilities2.5% ALLETE 141,379 6,755,089 Atlantic Power 239,800 563,530 Dynegy 69,420 a 1,787,565 MGE Energy 3,290 126,533 NorthWestern 34,600 1,786,744 Ormat Technologies 36,150 b 1,272,480 Piedmont Natural Gas 10,370 400,075 PNM Resources 32,300 827,203 Portland General Electric 130,753 4,516,208 Questar 77,100 1,488,801 Total Common Stocks (cost $714,075,738) Investment of Cash Collateral for Securities Loaned7.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $61,012,830) 61,012,830 d Total Investments (cost $775,088,568) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADRAmerican Depository Receipts ETFExchange-Traded Fund a Non-income producing security. b Security, or portion thereof, on loan. At August 31, 2015, the value of the fund's securities on loan was $79,866,085 and the value of the collateral held by the fund was $81,521,002, consisting of cash collateral of $61,012,830 and U.S. Government & Agency securities valued at $20,508,172. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At August 31, 2015, net unrealized appreciation on investments was $39,625,221 of which $104,142,560 related to appreciated investment securities and $64,517,339 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 14.0 Capital Goods 10.9 Technology Hardware & Equipment 8.0 Money Market Investment 7.9 Commercial & Professional Services 7.2 Software & Services 6.2 Materials 5.9 Diversified Financials 5.0 Insurance 4.8 Retailing 4.5 Health Care Equipment & Services 3.8 Real Estate 3.7 Semiconductors & Semiconductor Equipment 3.1 Energy 2.9 Pharmaceuticals, Biotech & Life Sciences 2.7 Consumer Services 2.5 Utilities 2.5 Consumer Durables & Apparel 2.0 Media 1.6 Automobiles & Components 1.5 Food, Beverage & Tobacco 1.4 Transportation 1.2 Exchange-Traded Funds .6 Food & Staples Retailing .4 Household & Personal Products .4 Telecommunication Services .4 Based on net assets. The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 737,044,796 - - Equity Securities - Foreign Common Stocks+ 11,998,399 - - Exchange-Traded Funds 4,657,764 - - Mutual Funds 61,012,830 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus U.S. Equity Fund August 31, 2015 (Unaudited) Common Stocks97.4% Shares Value ($) Capital Goods17.8% Boeing 99,800 13,041,864 Donaldson 371,900 11,644,189 Emerson Electric 242,700 11,581,644 Fastenal 327,400 a 12,617,996 Flowserve 263,300 11,882,729 MSC Industrial Direct, Cl. A 175,800 11,899,902 Precision Castparts 68,360 15,739,890 Toro 111,300 7,935,690 W.W. Grainger 56,800 12,691,392 Consumer Durables & Apparel3.9% DSW, Cl. A 390,700 11,599,883 NIKE, Cl. B 110,300 12,326,025 Consumer Services3.9% McDonald's 127,300 12,096,046 Starbucks 217,600 11,904,896 Energy7.8% Apache 157,100 7,107,204 EOG Resources 149,620 11,716,742 Halliburton 114,300 4,497,705 Occidental Petroleum 165,500 12,083,155 Schlumberger 162,050 12,537,808 Food & Staples Retailing1.8% Wal-Mart Stores 170,600 Health Care Equipment & Services11.2% C.R. Bard 64,550 12,509,145 Intuitive Surgical 20,200 b 10,321,190 Mettler-Toledo International 29,400 b 8,718,570 ResMed 202,600 a 10,523,044 Stryker 138,300 13,643,295 Varian Medical Systems 156,400 a,b 12,707,500 Household & Personal Products1.9% Colgate-Palmolive 190,700 Materials7.6% Ecolab 121,000 13,205,940 FMC 220,500 9,329,355 Monsanto 118,200 11,542,230 Praxair 117,300 12,404,475 Media1.4% Walt Disney 83,000 Pharmaceuticals, Biotech & Life Sciences7.7% Biogen 36,700 b 10,910,910 Celgene 98,100 b 11,583,648 Gilead Sciences 117,000 12,293,190 Johnson & Johnson 128,800 12,104,624 Retailing3.9% The TJX Companies 197,100 13,860,072 Tractor Supply 120,200 10,254,262 Software & Services19.9% Adobe Systems 169,600 b 13,325,472 Automatic Data Processing 158,400 12,247,488 Cognizant Technology Solutions, Cl. A 212,300 b 13,362,162 Google, Cl. A 13,660 b 8,849,221 Google, Cl. C 17,006 b 10,513,960 Jack Henry & Associates 187,200 12,722,112 MasterCard, Cl. A 129,900 11,998,863 Microsoft 294,000 12,794,880 Oracle 332,800 12,343,552 Paychex 302,100 13,491,786 Technology Hardware & Equipment6.2% Amphenol, Cl. A 231,300 12,110,868 Cisco Systems 510,100 13,201,388 QUALCOMM 8,595 486,305 TE Connectivity 200,600 11,893,574 Transportation2.4% Expeditors International of Washington 295,300 Total Common Stocks (cost $451,579,357) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,717,399) 14,717,399 c Investment of Cash Collateral for Securities Loaned2.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $12,802,977) 12,802,977 c Total Investments (cost $479,099,733) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At August 31, 2015, the value of the fund's securities on loan was $34,514,050 and the value of the collateral held by the fund was $35,557,417, consisting of cash collateral of $12,802,977 and U.S. Government and Agency securities valued at $22,754,440. b Non-income producing security. c Investment in affiliated money market mutual fund. At August 31, 2015, net unrealized appreciation on investments was $144,516,170 of which $173,772,502 related to appreciated investment securities and $29,256,332 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 19 Capital Goods 17 Health Care Equipment & Services 11 Energy 7 Pharmaceuticals, Biotech & Life Sciences 7 Materials 7 Technology Hardware & Equipment 6.2 Money Market Investments 4.5 Consumer Durables & Apparel 3.9 Consumer Services 3.9 Retailing 3.9 Transportation 2.4 Household & Personal Products 1.9 Food & Staples Retailing 1.8 Media 1.4 Based on net assets. The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 596,095,527 - - Mutual Funds 27,520,376 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the funds rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Global Stock Fund August 31, 2015 (Unaudited) Common Stocks98.0% Shares Value ($) Australia2.0% CSL 505,500 Canada1.1% Suncor Energy 614,900 China1.9% CNOOC 23,855,000 Denmark2.2% Novo Nordisk, Cl. B 630,565 France5.1% Essilor International 247,500 29,382,083 L'Oreal 190,200 32,417,336 LVMH Moet Hennessy Louis Vuitton 125,400 20,855,674 Hong Kong6.5% AIA Group 5,718,200 31,499,783 China Mobile 2,617,000 31,372,491 CLP Holdings 1,301,000 10,801,612 Hong Kong & China Gas 16,476,694 31,046,883 Japan9.8% Denso 512,700 22,867,921 FANUC 199,500 32,310,359 Honda Motor 825,400 25,968,989 Keyence 46,457 21,505,177 Komatsu 1,357,500 22,463,024 Shin-Etsu Chemical 597,200 32,747,240 Singapore1.9% DBS Group Holdings 2,493,369 Spain2.1% Inditex 1,032,900 Sweden1.9% Hennes & Mauritz, Cl. B 802,300 Switzerland9.7% Nestle 436,700 32,084,775 Novartis 339,900 33,223,231 Roche Holding 118,200 32,065,002 SGS 7,800 13,717,960 Swatch Group-BR 42,200 16,133,377 Syngenta 82,800 28,651,103 Taiwan2.0% Taiwan Semiconductor Manufacturing, ADR 1,627,900 United Kingdom3.8% Compass Group 578,236 9,121,434 Reckitt Benckiser Group 355,800 31,208,245 Standard Chartered 1,776,000 20,608,660 United States48.0% Adobe Systems 396,600 a 31,160,862 Amphenol, Cl. A 405,600 21,237,216 Automatic Data Processing 405,500 31,353,260 C.R. Bard 125,200 24,262,508 Cisco Systems 1,165,100 30,152,788 Cognizant Technology Solutions, Cl. A 492,200 a 30,979,068 Colgate-Palmolive 521,800 32,774,258 EOG Resources 419,600 32,858,876 Fastenal 381,900 14,718,426 Gilead Sciences 305,200 32,067,364 Google, Cl. A 18,000 a 11,660,760 Google, Cl. C 35,497 a 21,946,020 Intuitive Surgical 67,000 a 34,233,650 Johnson & Johnson 359,400 33,776,412 MasterCard, Cl. A 365,600 33,770,472 Microsoft 715,500 31,138,560 NIKE, Cl. B 313,800 35,067,150 Oracle 855,200 31,719,368 Praxair 303,400 32,084,550 Precision Castparts 154,100 35,481,525 QUALCOMM 25,539 1,444,997 Schlumberger 418,200 32,356,134 Starbucks 588,116 32,175,826 Stryker 344,000 33,935,600 The TJX Companies 473,800 33,317,616 W.W. Grainger 148,000 33,069,120 Wal-Mart Stores 417,800 27,044,194 Total Common Stocks (cost $1,256,716,077) Other Investment1.8% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $29,534,708) 29,534,708 b Total Investments (cost $1,286,250,785) % Cash and Receivables (Net) .2 % Net Assets % ADR - American Depository Receipts BR- Bearer Certificate a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2015, net unrealized appreciation on investments was $325,210,210 of which $382,794,984 related to appreciated investment securities and $57,584,774 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Information Technology 20.5 Health Care 19.9 Consumer Discretionary 16.2 Consumer Staples 9.6 Industrial 9.4 Energy 7.0 Materials 5.8 Financial 5.1 Utilities 2.6 Telecommunication Services 1.9 Money Market Investment 1.8 Based on net assets. The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 775,786,580 - - Equity Securities - Foreign Common Stocks+ 32,362,652 773,777,055++ - Mutual Funds 29,534,708 - - + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS International Stock Fund August 31, 2015 (Unaudited) Common Stocks95.7% Shares Value ($) Australia3.9% Cochlear 356,600 21,620,186 CSL 926,500 60,320,197 Woolworths 2,180,100 40,938,793 Canada1.8% Suncor Energy 1,982,200 China2.1% CNOOC 53,621,000 Denmark2.3% Novo Nordisk, Cl. B 1,293,506 Finland1.9% Kone, Cl. B 1,552,000 France11.6% Air Liquide 575,000 68,543,349 Danone 989,232 61,214,641 Essilor International 507,576 60,257,132 L'Oreal 391,900 66,794,710 LVMH Moet Hennessy Louis Vuitton 368,300 61,253,146 Total 1,039,169 47,277,040 Germany4.4% adidas 929,000 69,552,282 SAP 1,032,000 69,467,295 Hong Kong9.4% AIA Group 12,082,000 66,555,975 China Mobile 5,173,500 62,019,711 CLP Holdings 6,249,000 51,882,608 Hang Lung Properties 25,615,000 57,824,448 Hong Kong & China Gas 32,199,340 60,672,920 Japan19.4% Daito Trust Construction 554,500 60,552,098 Denso 1,474,600 65,771,478 FANUC 409,400 66,305,068 Honda Motor 2,043,600 64,296,373 INPEX 5,109,600 52,193,002 Keyence 140,020 64,815,957 Komatsu 2,985,900 49,408,725 Rakuten 4,503,000 64,212,358 Shin-Etsu Chemical 981,900 53,842,121 Tokio Marine Holdings 1,759,700 70,673,099 Singapore2.0% DBS Group Holdings 2,401,226 29,988,316 Oversea-Chinese Banking 5,287,314 33,224,163 Spain2.5% Inditex 2,385,000 Sweden2.1% Hennes & Mauritz, Cl. B 1,718,000 Switzerland14.2% Givaudan 37,900 a 65,180,011 Kuehne + Nagel International 352,000 46,847,790 Nestle 879,000 64,580,987 Novartis 730,000 71,353,219 Roche Holding 268,000 72,702,374 SGS 16,100 28,315,276 Swatch Group-BR 119,400 45,647,516 Syngenta 159,700 55,260,642 Taiwan1.9% Taiwan Semiconductor Manufacturing, ADR 2,982,300 United Kingdom16.2% Burberry Group 2,805,000 60,355,284 Compass Group 4,360,000 68,777,195 Diageo 2,429,000 64,529,566 Experian 4,363,000 73,588,049 Intertek Group 678,100 26,325,563 Reckitt Benckiser Group 895,900 78,581,976 SABMiller 1,273,000 59,101,338 Smith & Nephew 1,926,000 34,089,314 Standard Chartered 3,975,132 46,127,333 Total Common Stocks (cost $2,835,687,077) Other Investment3.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $123,866,304) 123,866,304 b Total Investments (cost $2,959,553,381) % Cash and Receivables (Net) .4 % Net Assets % BR - Bearer Certificate ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At August 31, 2015, net unrealized appreciation on investments was $188,633,597 of which $433,750,988 related to appreciated investment securities and $245,117,391 related to depreciated investment securities. At August 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) Value (%) Consumer Discretionary 20.4 Consumer Staples 13.8 Health Care 12.4 Financial 11.5 Industrial 11.1 Materials 7.7 Information Technology 6.1 Energy 5.6 Utilities 5.1 Money Market Investment 3.9 Telecommunication Services 2.0 Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS August 31, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: British Pound, Expiring 9/1/2015 a 16,182,697 2,429,728 2,432,994 ) Counterparty: a National Australia Bank The following is a summary of the inputs used as of August 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks+ 59,288,124 2,965,032,550 ++ - Mutual Funds 123,866,304 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (3,266) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 22, 2015 By: /s/ James Windels James Windels Treasurer Date: October 22, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
